NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SANTIAGO AREVALO, AKA Santiago                  No.    16-73080
Baires, AKA Erix Yaonia,
                                                Agency No. A095-007-916
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Santiago Arevalo, a native and citizen of El Salvador, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review factual findings for

substantial evidence. Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir.

2019). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the determination that Arevalo failed to

establish the harm he experienced or fears was or would be on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”); see

also Ramos-Lopez v. Holder, 563 F.3d 855, 862 (9th Cir. 2009) (resistance to gang

recruitment alone does not constitute a political opinion), abrogated on other

grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013). We lack

jurisdiction to consider Arevalo’s “particular social group” contentions because he

failed to exhaust them before the BIA. See Abebe v. Mukasey, 554 F.3d 1203,

1208 (9th Cir. 2009) (en banc). Thus, Arevalo’s asylum and withholding of

removal claims fail.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Arevalo failed to show it is more likely than not he will be tortured by or with the

consent or acquiescence of the government if returned to El Salvador. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009). “[G]eneralized evidence of violence

and crime” in the country of removal, without more, cannot establish eligibility for


                                          2                                    16-73080
CAT protection. Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010).

      The record does not support Arevalo’s contention that the BIA did not

conduct an individualized case assessment. See Cole v. Holder, 659 F.3d 762,

771-72 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                 16-73080